Title: From George Washington to Caleb Gibbs, 6 March 1797
From: Washington, George
To: Gibbs, Caleb



Dear Sir,
Philadelphia 6th March 1797.

I will turn over your letter of the 13th instant to the President of the United States. You may be assured that I have not been wanting in disposition to serve you in anything that was consistent with my duty as a public Officer; but permit me to add that you seem to have lost sight of three things. 1st that there are a number of very deserving men to be provided for, whose situation during the war, was, by no comparison, harder than yours. 2d that offices cannot be created for men. and 3d that you have estimated the emoluments of the one you have had at two low a rate. Eight hundred dollars, or £240 lawful money pr ann., added to the private resources of a man without adding a fraction, necessarily, to his expences is by no means a dispisable thing —but as it is no longer in my power to nominate men to offices these observations might have been spared. I heartily thank you for your good wishes, and reciprocate them sincerely to you, & yours—being Dear Sir Your obedient Hble Servt

Go: Washington

